[PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                                                        FILED
                                ________________________          U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                        No. 97-3011                      04/09/99
                                 ________________________            THOMAS K. KAHN
                                                                          CLERK
                              D. C. Docket No. 3:96-cv-214/LAC

SANDRA J. MANICCIA,

                                                                         Plaintiff-Appellant,

                                           versus

JERRY D. BROWN,
Sheriff of Santa Rosa County, Florida,

                                                                        Defendant-Appellee.

                                 ________________________

                         Appeal from the United States District Court
                             for the Northern District of Florida
                               _________________________
                                       (April 9, 1999)


Before EDMONDSON and BLACK, Circuit Judges, and RESTANI*, Judge.

BLACK, Circuit Judge:




       *
         Honorable Jane A. Restani, Judge, U. S. Court of International Trade, sitting by
designation.
      Appellant Sandra J. Maniccia appeals the district court’s order granting

summary judgment for Appellee Sheriff Jerry D. Brown in her suit alleging disparate

treatment and retaliation in violation of Title VII of the Civil Rights Act of 1964, 42

U.S.C. §§ 2000e to 2000e-17, and the Florida Civil Rights Act of 1992, Fla. Stat.

chs. 760.01 to 760.11. The district court determined that: (1) Appellant could not

establish a prima facie case of disparate treatment because she failed to adduce

sufficient evidence from which a reasonable jury could find that Appellee treated

similarly situated male employees more favorably; and (2) Appellant could not

establish a prima facie case of retaliation because she failed to adduce sufficient

evidence from which a reasonable jury could find that she suffered adverse

employment action or that her protected activity motivated Appellee’s actions. We

affirm.

                                 I. BACKGROUND

      Appellant was employed as a deputy sheriff for Santa Rosa County in Florida.

In August 1991, she filed a sexual harassment complaint against Sergeant Edward

Johnson, her supervisor on road patrol, and Corporal James Spencer, her coworker.

About the same time that she filed the complaint, she was taken off road patrol and

was thus no longer under Sergeant Johnson’s supervision. In November 1992,

Appellant was transferred again, this time to work in the jail as a corrections officer.


                                           2
Although her pay was not affected, Appellant regarded the transfer to the jail as a

demotion.

      Appellee took office as Sheriff of Santa Rosa County in December 1992. In

early 1993, Appellant complained to Appellee about her work assignment. In March

1993, Appellee reassigned Appellant to road patrol where she was again under

Sergeant Johnson’s supervision. After Appellant worked three shifts on road patrol,

Sergeant Johnson filed charges against her for failure to follow operating procedures

and policies. An internal investigation followed, and Appellee fired Appellant on

April 2, 1993.

      With the assistance of counsel, Appellant challenged her termination at a

hearing before the Santa Rosa County Civil Service Board (CSB). The CSB

determined that Appellant committed the following policy violations: (1) Appellant

obtained confidential driver’s license information via the Florida Crime Information

Computer (FCIC) for an acquaintance who then used the information for the private

benefit of a corporation; (2) Appellant lied when she advised a dispatcher that she was

seeking the FCIC driver’s license information; (3) Appellant transported an

unauthorized passenger without advising the dispatcher or requesting authorization

from a superior; and (4) Appellant lied when she denied transporting an unauthorized

passenger. Indeed, the CSB determined, and the district court agreed, that Appellant’s


                                          3
untruthfulness about her misconduct continued during the internal affairs investigation

and when she testified under oath during the administrative challenge before the CSB.

As a result of these findings, the CSB concluded Appellant committed the charged

offenses and Appellee had just cause to terminate her. Despite Appellant’s attempts

to raise the issue, the CSB did not consider or rule upon Appellant’s contention that

she was disciplined more severely than male employees.

       The circuit court of Santa Rosa County, Florida, denied Appellant’s petition for

writ of certiorari. Appellant filed this action in state court, contending she was

disciplined more severely than similarly situated male employees and she was

terminated in retaliation for filing a sexual harassment complaint. Appellee removed

the case to federal court. Following discovery, the district court granted Appellee’s

motion for summary judgment. The court determined at the outset that the findings

in the administrative and state court proceedings estopped Appellant from arguing she

did not violate policies or lie.

       With respect to Appellant’s allegation of disparate treatment, the district court

determined Appellant could not establish a prima facie case because none of her

proffered comparators was similarly situated to her. Specifically, the district court

concluded that “several magnitudes of difference” existed between Appellant’s

misconduct and the cases of male employee misconduct documented in the record.


                                           4
       With respect to Appellant’s allegation of retaliation, the district court

determined Appellee was aware of the sexual harassment complaint Appellant filed

against Sergeant Johnson in 1991, even though Appellee was not yet in office.

Nevertheless, the court found Appellant could not establish a prima facie case because

the temporal gap between the alleged instances of retaliation—her reassignment to the

jail in November 1992 and her termination in April 1993—and the August 1991

sexual harassment complaint precluded a finding that retaliation motivated Appellee’s

employment actions.1

                                        II. DISCUSSION

       We review a district court’s grant of summary judgment de novo applying the

same standards as the district court. Harris v. H & W Contracting Co., 102 F.3d 516,

518 (11th Cir. 1996). The Court must “view all the evidence and all factual inferences

reasonably drawn from the evidence in the light most favorable to the nonmoving

party.” Stewart v. Happy Herman’s Cheshire Bridge, Inc., 117 F. 3d 1278, 1285 (11th


       1
         In addition, after reviewing Appellant’s complaint, the district court concluded she did not
attempt to state a claim for hostile work environment sexual harassment and that such a claim did
not exist in this case. On appeal, Appellant challenges that finding, contending her initial
administrative complaint and EEOC charge were based entirely on sexual harassment. Whether she
alleged sexual harassment in prior proceedings does not affect the contents of her complaint. Our
review of the record confirms the district court’s finding that her complaint did not contain a sexual
harassment claim. See Case v. State Farm Mut. Auto. Ins. Co., 294 F.2d 676, 678 (5th Cir. 1961)
(noting the liberal construction accorded a pleading (now codified by Rule 8(f) of the Federal Rules
of Civil Procedure) does not require courts to fabricate a claim that a plaintiff has not spelled out in
his pleadings).

                                                   5
Cir. 1997) (citation omitted).     Summary judgment is proper if the pleadings,

depositions, and affidavits show there is no genuine issue of material fact and the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); see also

Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 2552 (1986).

A.    Collateral Estoppel

      Appellant asserts the district court erred by finding she was collaterally

estopped from arguing she did not commit the violations that led to her termination.

In particular, she contends that she did not violate the policy against untruthfulness.

      The CSB determined Appellant did, in fact, engage in the misconduct of which

she was accused. Indeed, a review of the CSB’s factual findings reveals that

Appellant admitted at the hearing that she committed each of the violations, except

those dealing with untruthfulness. Following the CSB hearing, Appellant sought

review in the Florida circuit court. In her petition for review, she again admitted

violating department rules and regulations, but argued she should have been allowed

to present evidence other employees committed the same violations and were not

punished. The circuit court ruled that Appellant failed to show that the CSB hearing

was procedurally defective or that the CSB’s findings were not supported by

competent evidence and therefore denied Appellant’s petition.




                                           6
      A state court’s decision upholding an administrative body’s findings has

preclusive effect in a subsequent federal court proceeding if: (1) the courts of that

state would be bound by the decision; and (2) the state proceedings that produced the

decision comported with the requirements of due process. Kremer v. Chemical

Constr. Corp., 456 U.S. 461, 482, 102 S. Ct. 1883, 1898 (1982); see also Sharpley v.

Davis, 786 F.2d 1109, 1111-12 (11th Cir. 1986) (citing Migra v. Warren City School

Dist. Bd. of Educ., 465 U.S. 75, 104 S. Ct. 892 (1984)). Florida courts recognize the

preclusive effect of state court decisions upholding administrative determinations.

See, e.g., School Bd. of Seminole County v. Unemployment Appeals Comm’n, 522 So.

2d 556, 556-57 (Fla. Dist. Ct. App. 1988). In addition, the record indicates that

Appellant had counsel at both the administrative hearing and on petition for certiorari

to the Florida circuit court. The CSB allowed her to testify, call witnesses, and cross-

examine the witnesses called against her. The fact that the CSB did not allow

Appellant to present evidence on issues other than whether she committed the charged

violations does not render the CSB’s findings procedurally defective.

      On these bases, we agree with the district court’s determination that Appellant

is estopped from arguing she did not lie, disseminate confidential information, or

misuse her patrol car. As the district court correctly found, however, this conclusion

does not preclude Appellant from alleging and proving her termination was the


                                           7
product of sex discrimination or retaliation. See Carlisle v. Phenix City Bd. of Educ.,

849 F.2d 1376, 1380 (11th Cir. 1988) (holding that even though plaintiff was estopped

from arguing that no legitimate reasons existed for adverse employment action,

nothing precluded him from arguing that racially discriminatory reason existed as

well).

B.       Disparate Treatment2

         To establish a prima facie case of disparate treatment, Appellant must show:

(1) she is a member of a protected class; (2) she was subjected to adverse employment

action; (3) her employer treated similarly situated male employees more favorably;

and (4) she was qualified to do the job. See, e.g., Holifield v. Reno, 115 F.3d 1555,

1562 (11th Cir. 1997); Nix v. WLCY Radio/Rahall Communications, 738 F.2d 1181,

1185 (11th Cir. 1984); see also McDonnell Douglas Corp. v. Green, 411 U.S. 792,

804, 93 S. Ct. 1817, 1824 (1973). The parties do not dispute that Appellant is a

woman, she was fired, and she was qualified for her job. They do disagree, however,

as to whether Appellant was treated less favorably than similarly situated male

employees.


         2
         The district court analyzed Appellant’s discrimination claims, which are based on both state
and federal law, solely by reference to cases interpreting Title VII. Florida’s Civil Rights Act is
patterned after Title VII, and thus federal case law dealing with Title VII is applicable to
employment discrimination claims brought under Florida law. See Florida Dep’t of Community
Affairs v. Bryant, 586 So. 2d 1205, 1209 (Fla. Dist. Ct. App. 1991).

                                                 8
      “In determining whether employees are similarly situated for purposes of

establishing a prima facie case, it is necessary to consider whether the employees are

involved in or accused of the same or similar conduct and are disciplined in different

ways.” Jones v. Bessemer Carraway Med. Ctr., 137 F.3d 1306, 1311 (11th Cir.),

opinion modified by 151 F.3d 1321 (1998) (quoting Holifield v. Reno, 115 F.3d 1555,

1562 (11th Cir. 1997)). “The most important factors in the disciplinary context are

the nature of the offenses committed and the nature of the punishments imposed.” Id.

(internal quotations and citations omitted). We require that the quantity and quality

of the comparator’s misconduct be nearly identical to prevent courts from second-

guessing employers’ reasonable decisions and confusing apples with oranges. See

Dartmouth Review v. Dartmouth College, 889 F.2d 13, 19 (1st Cir. 1989) (“Exact

correlation is neither likely nor necessary, but the cases must be fair congeners. In

other words, apples should be compared to apples.”).

      Appellant identifies several individuals whom she believes engaged in

misconduct similar to hers, but received less severe punishments. In particular, she

points to three male officers—Deputies Bodree, Odell, and Lane—who allegedly

carried unauthorized passengers in their cruisers; four male officers—Deputies

Fortner, Blow, Cook, and Johnson—who lied; and one male officer—Deputy




                                          9
Riley—who was convicted of criminal charges based on conduct while he was off

duty.

        Keeping in mind that “Title VII does not take away an employer’s right to

interpret its rules as it chooses, and to make determinations as it sees fit under those

rules,” Jones, 137 F.3d at 1311 (quoting Nix v. WLCY Radio/Rahall Communications,

738 F.2d 1181, 1187 (11th Cir. 1984)), we believe the misconduct engaged in by these

male comparators is easily distinguished from that engaged in by Appellant on the

basis of both the quantity and the quality of the misconduct. Each of these male

officers was involved in a single incident of misconduct or alleged misconduct,

whereas Appellant committed at least four policy violations.          See id. at 1313

(recognizing that “Plaintiff’s multiple instances of misconduct on the same day may

simply have been ‘the straw that broke the camel’s back’”). Deputies Bodree, Odell,

and Lane each may have carried unauthorized passengers on one occasion, but there

is no evidence they lied about it as Appellant did. Deputies Fortner, Blow, Cook, and

Johnson may have lied once, but there is no evidence any of them lied repeatedly

under oath as Appellant did. Moreover, Deputy Riley may have been convicted of

crimes, but there is no evidence he ever engaged in any misconduct while on duty as

Appellant did. His convictions were based on off-duty misconduct, with which most

employers understandably are not as concerned.


                                          10
      Furthermore, Appellant has not offered any evidence that a male officer has

ever used confidential information accessible only to police officers for non-police

purposes. Appellee entrusted Appellant with confidential information, and she

exploited the information for the private benefit of a corporation. Confidentiality goes

to the very heart of law enforcement, as well as any employment relationship. It is

quite reasonable for Appellee to respond to such a breach of trust with the most

serious punishment available. In sum, Appellant has failed to meet her burden of

pointing to a male employee who engaged in the same or similar misconduct.

C.    Retaliation

      Appellant claims Appellee retaliated against her by reassigning her to work at

the jail in November 1992 and by terminating her in April 1993. To establish a prima

facie case of retaliation, Appellant must show: (1) she engaged in protected activity;

(2) her employer was aware of that activity; (3) she suffered adverse employment

action; and (4) there was a causal link between her protected activity and the adverse

employment action. Little v. United Technologies, 103 F.3d 956, 959 (11th Cir.

1997).




                                          11
       Assuming, as the district court did, that the transfer to the jail was an adverse

employment action,3 Appellant’s transfer and termination occurred 15and 21 months,

respectively, after Appellant filed her grievance against her supervisor. Far from

demonstrating a pattern of retaliatory activity, these two employment actions were

isolated events that had no temporal relationship to Appellant’s protected activity.

The more than 15-month period that elapsed between Appellant’s grievance and the

alleged adverse employment actions belies her assertion that the former caused the

latter. See, e.g., O’Connor v. Chicago Transit Auth., 985 F.2d 1362, 1370 (7th Cir.

1993) (9-month gap between protected activity and adverse employment action

precluded reasonable inference of causation); Causey v. Balog, 162 F.3d 795, 803 (4th

Cir. 1998) (13-month delay between protected activity and termination too long for

causation to be established); Conner v. Schnuck Markets, Inc., 121 F.3d 1390, 1395

(10th Cir. 1997) (4-month lag between protected activity and termination not

sufficient to justify an inference of causation); cf. Donnellon v. Fruehauf Corp., 794



       3
          Although the issue was not raised in the district court’s order or Appellee’s motion for
summary judgment, we note the record does not support a finding that Appellant’s transfer to the
jail was an adverse employment action. Appellant admitted that she lost no pay or benefits as a
result of that transfer and that previously in her career she had requested placement at the jail.
Appellant also testified that, had she been informed of a need for additional staff at the jail, she
would have volunteered to work there. At the hearing before the CSB, Appellant testified she did
not think working in the jail was “less of a job” than working on patrol. Thus, beyond Appellant’s
assertion that she considered the transfer to be a demotion, no evidence in the record suggest that
the transfer was an adverse employment action.

                                                12
F.2d 598, 601 (11th Cir. 1986) (averring that fact plaintiff was discharged only one

month after filing complaint with EEOC “belies any assertion by the defendant that

the plaintiff failed to prove causation”).

      The only causal connection established by the evidence is between Appellant’s

misconduct and her termination. Beyond showing that she filed a grievance and was

transferred and terminated well over a year later, Appellant has presented no evidence

suggesting her sexual harassment complaint motivated Appellee’s actions.




                                 III. CONCLUSION

      We hold Appellant failed to present evidence from which a reasonable jury

could find a prima facie case of disparate treatment or retaliation. Thus, the district

court properly granted summary judgment in favor of Appellee.

      AFFIRMED.




                                             13